Citation Nr: 0524143	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from December 1972 to 
October 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision and was remanded in October 2001 
and September 2003.  


FINDING OF FACT

The preponderance of the evidence fails to reflect that the 
veteran currently has a psychiatric disability other than 
PTSD which was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability other than PTSD are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The veteran was provided VCAA content-complying notice and VA 
process via a May 2004 letter.  This letter advised him about 
what information and evidence was needed to substantiate his 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The letter advised him about what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter also told him to 
provide any relevant evidence in his possession that support 
his claim.  

The Board further finds that any defect concerning the timing 
of the VCAA notice requirement was harmless error.  Although 
the notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claim, it was 
given prior to a subsequent adjudication (in a May 2005 
supplemental statement of the case).  In short, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  For these reasons, to decide the 
appeal would not be prejudicial error to him.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



With respect to the VA's duty to assist, the RO has obtained 
the evidence identified by the veteran. The file contains 
numerous VA and private post-service treatment records.  The 
veteran's service personnel records have been obtained and, 
as detailed below, adequate efforts have been made to obtain 
any missing service medical records.  The Board is not aware 
of a basis for speculating that any other relevant records 
exist that have not been obtained.

The Board acknowledges that the veteran has not undergone a 
VA examination specifically for an opinion as to the etiology 
of any current psychiatric condition.  Assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

As detailed below, there is no medical evidence that the 
veteran was found to have psychiatric symptoms or conditions 
during active duty or within one year of his discharge.  
Because the evidence of record in this case does not satisfy 
subparagraph (B) of 38 C.F.R. § 3.159(c)(4), VA has no duty 
to seek a medical opinion.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.
 
II.  Claim for service connection 

The veteran essentially seeks service connection for a 
psychiatric condition
which he says began after he fell and hit his head aboard 
ship while on active duty in the Navy.  (He did not appeal a 
June 1996 RO denial of service connection for PTSD based on 
the same incident).  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Service connection for a 
psychosis is presumed if it is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran was discharged from active duty in October 1975.  
VA medical records reflect that he first sought outpatient 
treatment for dysthymic disorder and anxiety in July 1986 
(over 10 years after discharge).  He was hospitalized at a VA 
facility between November and December of 1995 for adjustment 
disorder with depressed mood.  Following a January 1996 VA 
examination, he was diagnosed as having (in pertinent part) 
adjustment disorder with mixed emotional features.  More 
recently, he was hospitalized at private facilities in 
October 2001 (for paranoid schizophrenia, depressive 
disorder, and social anxiety disorder), and in February 2003 
(for undifferentiated schizophrenia).

At present, only the veteran's service entrance examination 
report is on file (and it shows no complaints or findings of 
psychiatric symptoms).  No other service medical records have 
been associated with the claims file.   The veteran was 
advised about this in a November 1996 letter, which asked him 
to provide more details about his alleged head injury.  In a 
December 1996 memorandum, he asserted that this incident 
occurred while he was aboard the USS McCloy in the Boston or 
Philadelphia shipyard, and that he had been treated by the 
ship's doctor after experiencing blackouts.  The veteran also 
identified the name of the USS McCloy's captain.  The 
National Personnel Records Center (NPRC) was provided this 
information in January 1997 but advised the RO in February 
1997 that another search for service medical records was 
negative.  The RO advised the veteran in October 1997 about 
its continuing difficulty in obtaining the service medical 
records, but in a memorandum filed later that month, the 
veteran indicated he had no further information to provide in 
this regard.

Thus, although the veteran has currently been diagnosed as 
having a psychiatric condition, there has been no evidence 
presented that he was found to have psychiatric symptoms or 
conditions in service or within a year of discharge.  
Further, no one treating him has linked any current 
psychiatric condition to service.  To the extent that the 
veteran himself has claimed he currently has a psychiatric 
condition which is related to service, as a layman he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability other than 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disability other than 
PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


